Citation Nr: 0310740	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic 
lumbosacral spine disorder.  

2.  Entitlement to service connection for a chronic skin 
disorder to include folliculitis.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel





REMAND

The veteran had active service from September 1973 to 
September 1975.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating decision of the Montgomery, Alabama, Regional Office 
(RO) which denied service connection for a chronic 
lumbosacral spine disorder and a chronic skin disorder to 
include folliculitis.  In February 2002, the Board determined 
that additional development of the record was needed.  In 
April 2002, the Board informed the veteran of the provisions 
of the Veterans Claims Assistance Act of 2000, 38 U.S.C. 
§§ 5103, 5103A, 5107 (West 2002).  The veteran has been 
represented throughout this appeal by the Vietnam Veterans of 
America.  

In February 2002, the Board determined that additional 
development of the record was needed.  In April 2002, the 
Board informed the veteran of the provisions of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A, 5107 
(West 2002).  In May 2002, additional private clinical 
documentation was incorporated into the record.  The veteran 
has not waived RO consideration of the additional evidence.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to both issue written notification of the VCAA to 
veterans and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representative.  Disabled American Veterans v. 
Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Accordingly, 
this case is REMANDED for the following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are 
fully met.  


2.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for a chronic 
lumbosacral spine disorder and a chronic 
skin disorder to include folliculitis.  
If any of the benefits sought on appeal 
remain denied, the veteran should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran and his representative 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See  M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  

